DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1).
Regarding claims 1 and 15, Fan discloses a system (fig. 8) comprising a processor and a non-transitory computer-readable medium storing instructions operative when executed on the processor to perform a method (fig. 3) comprising: 
receiving a metadata information (301 of fig. 3, [0121-0122] receiving metadata information that is used to describe a media data, [0196] the metadata information includes 
the video presentation having at least one omnidirectional video associated with a viewpoint ([0111] the omnidirectional video presentation, [0122] the metadata information obtained in step 301 may carry the viewpoint identification information, and the viewpoint identification information is used to indicate a viewpoint); 
determining based on the metadata information whether a timed-metadata track of viewpoint position is provided for the viewpoint (303-304 of fig. 3, [0039] timed metadata track in the MPD, [0040] the viewpoint position,  [0137] the viewpoint identification information may be carried in any one of: a media data track, a SEI, an MPD, and a timed metadata track); and 
in response to a determination that the timed-metadata track is provided ([0039 – 0046]), determining the viewpoint position based on information in the timed-metadata track (303 and 304 of fig. 3, [0138] That the viewpoint identification information is carried in the media data track, the SEI, or the MPD is described in detail below with reference to the following specific embodiments 1 to 14, [0240, 0267, 0269, 0271, 0274]).
	It is noted that Fan is silent about a manifest as claimed.
	Da Silva Pratas Gabriel teaches a client system (818 of fig. 8) for receiving a manifest for an omnidirectional video presentation (figs. 6 and 7A and 7B, [0019] an HTTP adaptive streaming (HAS) client apparatus for receiving a first manifest file comprising metadata defining one or more playback periods for an omnidirectional or 360 video, [0065], and the manifest file includes all metadata, [0098]).
	Taking the teachings of Fan and Da Silva Pratas Gabriel together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, Fan further teaches the method of claim 1, wherein determining whether a timed-metadata track of viewpoint position is provided comprises determining whether a flag in the manifest indicates that the viewpoint position is dynamic ([0214] static_position_flag: indicates whether the viewpoint position is static or dynamic, [0217] When a value of static_position_flag is 0, it indicates that the viewpoint position is dynamic).
Regarding claim 3, Fan further teaches the method of claim 1, wherein the manifest includes coordinates indicating a first viewpoint position associated with the viewpoint ([0132-0135] a first viewpoint of Fan, See also figs. 6, 7A and 7B of Da Silva Pratas Gabriel ).
Regarding claim 4, Fan further teaches the method of claim 1, wherein the video presentation has a plurality of omnidirectional videos associated with respective viewpoints ([0025, 0141, 0156], and wherein the manifest includes coordinates indicating a respective viewpoint position associated with each of the viewpoints ([0028, 0033, and 0175] of Fan, see also fig. 13A of Da Silva Pratas Gabriel, the position of the viewpoint is located).
Regarding claim 5, Fan further teaches the method of claim 1, wherein the manifest is a DASH MPD ([0139], see also [0073] of Da Silva Pratas Gabriel).
Regarding claim 6, Fan further teaches the method of claim 1, wherein the timed- metadata track is identified in the manifest ([0039], see also [0127] of Da Silva Pratas Gabriel), and wherein the method further comprises fetching the timed-metadata track ([0042 and 0044]).

Regarding claim 8. Fan modified by Da Silva Pratas Gabriel teaches the method claim 1, Da Silva Pratas Gabriel further teaches wherein the timed- metadata track includes viewpoint positions in longitude and latitude coordinates (fig. 10 of Da Silva Pratas Gabriel).
Regarding claim 9, Fan further teaches the method of claim 1, further comprising displaying to a user a user interface ([0016, 0020, 0021, 0048]), wherein the user interface allows a user to select the omnidirectional video based on the viewpoint position of the omnidirectional video ([0048, 0053]).
Regarding claim 10, Fan further teaches the method of claim 9, further comprising displaying the omnidirectional video to the user in response to user selection of the omnidirectional video ([0126]).
Regarding claim 11, Fan further teaches the method of claim 9, wherein the omnidirectional video presentation comprises at least a first omnidirectional video and a second omnidirectional video ([0010, 0082, and 0111]), and wherein displaying the user interface comprises: displaying the first omnidirectional video to the user (306 of fig. 4, [0178]); and displaying an indication of the second omnidirectional video at a location in the first omnidirectional video at a location corresponding to the location of a viewpoint of the second omnidirectional video (501-506 of fig. 6).
Regarding claim 12, Fan teaches a method comprising: 

the video presentation having at least one omnidirectional video associated with a viewpoint ([0111] the omnidirectional video presentation, [0122] the metadata information obtained in step 301 may carry the viewpoint identification information, and the viewpoint identification information is used to indicate a viewpoint); 
determining based on the metadata information whether a timed-metadata track of viewpoint position is provided for the viewpoint (303-304 of fig. 3, [0039-0040], [0137] The viewpoint identification information may be carried in any one of: a media data track, a SEI, an MPD, and a timed metadata track); and 
in response to a determination that a timed-metadata track is not provided ([0283] the timed-metadata is not provided, [0283] (4) If the static_position_flag field is not 1, the client obtains a timed metadata track), 
determining the viewpoint position as a static viewpoint position identified by coordinates in the metadata information ([0228-0229], [0283-0287]).
It is noted that Fan is silent about a manifest as claimed.
	Da Silva Pratas Gabriel teaches a client system (818 of fig. 8) for receiving a manifest for an omnidirectional video presentation (figs. 6 and 7A and 7B, [0019] an HTTP adaptive streaming (HAS) client apparatus for receiving a first manifest file comprising metadata defining one or more playback periods for an omnidirectional or 360 video, [0065], and the manifest file includes all metadata, [0098]).

Regarding claim 13, Fan further teaches the method of claim 12, wherein determining whether a timed-metadata track of viewpoint position is provided comprises determining whether a flag in the manifest indicates that the viewpoint position is dynamic ([0214] static_position_flag: indicates whether the viewpoint position is static or dynamic, [0217] When a value of static_position_flag is 0, it indicates that the viewpoint position is dynamic).
Regarding claim 14, Fan further teaches the method of claim 12, wherein the video presentation has a plurality of omnidirectional videos associated with respective viewpoints ([0025, 0141, 0156], and wherein the manifest includes coordinates indicating a respective viewpoint position associated with each of the viewpoints ([0028, 0033, 0175]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taquet et al. (US 20190141359 A1) discloses a DASH Media Presentation Description streaming manifest for an omnidirectional video may be obtained from a 360.degree. camera and/or by combining images of video streams obtained from several cameras, for example mounted on a special rig so that all the cameras have a common nodal point. Such a combination of images is known as image stitching or camera stitching.
		Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425